DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/17/2021 and 01/12/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Prior Art Relied Upon
The following is a list of prior art references relied upon in this office action:
Patent /Citation
Patentee/Author
US 20190337211 A1
Kazmer
US 20160266078 A1
ONODA et al. hereinafter ONODA
WO 2018191787 A1
PATEL et al. hereinafter PATEL


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1, 4 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by ONODA.
With respect to claim 1, ONODA discloses a mixer for a liquid chromatography system (Title: Liquid Mixing Device, And Liquid Chromatography Apparatus) comprising: 
a flow distributor having a distributor inlet port and a distributor outlet port (see Fig. 7 in which inlet port and outlet port of flow distributer 701 illustrated), the distributor inlet port configured to receive a flow of a compositional solvent stream and the distributor outlet port having an outlet cross-section and configured to provide the compositional solvent stream distributed across the outlet cross-section (see Fig. 1 in which distributer within mixer 102 configured to receive a flow of solvent and the outlet cross-section configured to output the solvent stream. See Fig. 7 in which the distributor 701 outlet port having an outlet cross-section); 
a mixing disk having an inlet face, an outlet face (liquid mixing portion 702 having an inlet face and an outlet face) and a plurality of channels each having an inlet end at the inlet face and an outlet end at the outlet face, the inlet face being in communication with the distributor outlet port (see Figure 8 and ¶[0041] that discloses mixing of a plurality of kinds of liquids is promoted by causing the liquids to pass through grooves having different groove shapes 801 to 808), the channels having a flow direction anisotropy between the inlet and outlet faces (see Fig. 8 that shows grooves in laminates which provide anisotropic flow direction); and 
a flow collector (703) having a collector inlet port and a collector outlet port, the collector inlet port having an inlet cross-section and being in communication with the outlet face of the mixing disk to receive the flow of the compositional solvent stream after passing through the mixing disk (see figure 7 in which inlet port and outlet port of flow collector 703 and the inlet port is in communication with the outlet of mixing portion 702).
With respect to claim 4, ONODA discloses the mixer of claim 1 wherein a retention time distribution of the mixer is dependent on a structure of the channels between the inlet face and the outlet face of the mixing disk (see Figure 8 which shows grooves with different shapes providing different retention times).
With respect to claim 8, ONODA discloses the mixer of claim 1 where the mixing disk is formed of a material comprising one of a glass, a polymer and a metal (see ¶[0031] that discloses mixer is made from metal).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-3, 5-7, 9-14, and 17-23 are rejected under 35 U.S.C. 103 as being unpatentable over ONODA in view of Kazmer.
With respect to claim 2, ONODA discloses the mixer of claim 1 above. ONODA is silent about the mixing disk comprises a dispersive medium having a random porous structure.
Kazmer invention directed about a device and method for mixing a plastic melt flow discloses about the mixing disk comprises a dispersive medium having a random porous structure (see Figures 5A-D in which a distributive and dispersive multi-stage mixer 500 having a porous structure).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of ONODA with the teachings of Kazmer so that ONODA mixing disk comprises a dispersive medium having a random porous structure as disclosed in Kazmer’s invention for the predicable benefit of increasing mixing capability and compositional noise reduction of mixing disc.            
With respect to claim 3, ONODA discloses the mixer of claim 1 above. ONODA is silent about the channels have a tortuosity of at least five and no greater than ten. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to manufacture the channels that have a tortuosity of at least five and no greater than ten using a known method, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
With respect to claim 5, ONODA discloses the mixer of claim 1 above. ONODA is silent about individual flows of the compositional solvent stream distributed across the outlet cross-section of the flow distributor have a diameter between approximately 100 pm to approximately 200 pm. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to manufacture the individual flows of the compositional solvent stream distributed across the outlet cross-section of the flow distributor to have a diameter between approximately 100 pm to approximately 200 pm using a known method, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
With respect to claim 6, ONODA discloses the mixer of claim 1 above. ONODA is silent about an area of the outlet cross-section of the flow distributor is equal to a cross-sectional area of the inlet face of the mixing disk.
Kazmer invention directed about a device and method for mixing a plastic melt flow discloses about an area of the outlet cross-section of the flow distributor is equal to a cross-sectional area of the inlet face of the mixing disk (see Figures 5A-D and ¶[0058] that discloses varying areas of flow distributer).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of ONODA with the teachings of Kazmer so that ONODA mixing disk having an area of the outlet cross-section of the flow distributor is equal to a cross-sectional area of the inlet face of the mixing disk  as disclosed in Kazmer’s invention for the predicable benefit of providing distributive mixing.            
With respect to claim 7, ONODA discloses the mixer of claim 1 above. ONODA is silent about an area of the inlet cross-section of the flow collector is equal to a cross-sectional area of the outlet face of the mixing disk.
Kazmer invention directed to a device and method for mixing a plastic melt flow discloses an area of the inlet cross-section of the flow collector is equal to a cross-sectional area of the outlet face of the mixing disk (see Figures 5A-D that illustrates inlet cross-sectional area of multi-stage mixer).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of ONODA with the teachings of Kazmer so that ONODA’s inlet cross-sectional area of the flow collector is equal to a cross-sectional area of the outlet face of the mixing disk as disclosed in Kazmer’s invention for the predicable benefit of increasing mixing capability and compositional noise reduction of mixing disc.            
With respect to claim 9, ONODA discloses the mixer of claim 1 above. ONODA is silent about a void volume of the mixing disk is greater than a volume of the flow distributor and greater than a volume of the flow collector. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to manufacture a void volume of the mixing disk is greater than a volume of the flow distributor and greater than a volume of the flow collector using a known method, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
With respect to claim 10, ONODA discloses the mixer of claim 1 above. ONODA is silent about the mixing disk comprises at least one mesh layer.
Kazmer invention directed to a device and method for mixing a plastic melt flow discloses the mixing disk comprises at least one mesh layer (Fig. 5C illustrates a mesh layer).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of ONODA with the teachings of Kazmer so that ONODA’s mixing disk comprises at least one mesh layer as disclosed in Kazmer’s invention for the predicable benefit of providing greater distributive and dispersive mixing.            
With respect to claims 11-14, ONODA discloses the mixer of claim 1 above. ONODA is silent about the flow distributor comprises an angular dispersion plate, a radial dispersion plate, an angular dispersion plate, and a radial dispersion plate.
Kazmer invention directed to a device and method for mixing a plastic melt flow discloses the flow distributor comprises an angular dispersion plate, a radial dispersion plate, an angular dispersion plate, and a radial dispersion plate (Figures 4A-D and ¶[0057] discloses dispersive plates for a mixer).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of ONODA with the teachings of Kazmer so that ONODA’s flow distributor comprises an angular dispersion plate, a radial dispersion plate, an angular dispersion plate, and a radial dispersion plate as disclosed in Kazmer’s invention for the predicable benefit of providing greater distributive and dispersive mixing.            
With respect to claim 17, ONODA discloses the mixer of claim 1 above. ONODO is silent about the flow distributor comprises a plurality of openings at the distributor outlet port and a plurality of internal flow paths defined between the distributor inlet port and the distributor outlet port to conduct the compositional solvent stream to the distributor outlet ports.
Kazmer invention directed to a device and method for mixing a plastic melt flow discloses the flow distributor comprises a plurality of openings at the distributor outlet port and a plurality of internal flow paths defined between the distributor inlet port and the distributor outlet port to conduct the compositional solvent stream to the distributor outlet port (Figures 3A-D and ¶[0055] discloses flow channels along concentric circles).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of ONODA with the teachings of Kazmer so that ONODA’s flow distributor comprises a plurality of openings as disclosed in Kazmer’s invention for the predicable benefit of increasing mixing capability and compositional noise reduction of mixing disc.            
With respect to claim 18, ONODA discloses the mixer of claim 17 above. ONODA  is silent about the openings are disposed along a plurality of concentric circles defined on the distributor outlet port.
Kazmer invention directed to a device and method for mixing a plastic melt flow discloses the openings are disposed along a plurality of concentric circles defined on the distributor outlet port (Figures 3A-D and ¶[0055] discloses flow channels along concentric circles).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of ONODA with the teachings of Kazmer so that ONODA’s the flow distributor comprises a plurality of openings as disclosed in Kazmer’s invention for the predicable benefit of minimizing the stagnation of flow between inlets of the concentric sets of flow channels.            
With respect to claim 19, ONODA discloses the mixer of claim 1 above. ONODA is silent about the flow collector comprises a plurality of openings at the collector inlet port and a plurality of internal flow paths defined between the collector inlet port and the collector outlet port to conduct the compositional stream from the mixing disk to the collector outlet port.
Kazmer invention directed to a device and method for mixing a plastic melt flow discloses the flow collector comprises a plurality of openings at the collector inlet port and a plurality of internal flow paths defined between the collector inlet port and the collector outlet port to conduct the compositional stream from the mixing disk to the collector outlet port (Figures 3A-D and ¶[0055] discloses flow channels along concentric circles).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of ONODA with the teachings of Kazmer so that ONODA’s mixer to have flow collector that comprises a plurality of openings as disclosed in Kazmer’s invention for the predicable benefit of minimizing the stagnation of flow between inlets of the concentric sets of flow channels.            
With respect to claim 20, ONODA and Kazmer disclose the mixer of claim 19 above. Kazmer further discloses the openings are disposed along a plurality of concentric circles defined on the collector inlet port (Figures 3A-D and ¶[0055] discloses flow channels along concentric circles).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of ONODA with the teachings of Kazmer so that ONODA’s mixer openings are disposed along a plurality of concentric circles defined on the collector inlet port as disclosed in Kazmer’s invention for the predicable benefit of minimizing the stagnation of flow between inlets of the concentric sets of flow channels.            
With respect to claim 21, ONODA discloses the mixer of claim 17 above. ONODA is silent about the flow collector comprises a plurality of openings at the collector inlet port and a plurality of internal flow paths defined between the collector inlet port and the collector outlet port to conduct the compositional stream from the mixing disk to the collector outlet port.
Kazmer invention directed to a device and method for mixing a plastic melt flow discloses the flow collector comprises a plurality of openings at the collector inlet port and a plurality of internal flow paths defined between the collector inlet port and the collector outlet port to conduct the compositional stream from the mixing disk to the collector outlet port (Figures 5A-D illustrate plurality of openings).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of ONODA with the teachings of Kazmer so that ONODA’s mixer to have plurality of openings as disclosed in Kazmer’s invention for the predicable benefit of increasing mixing capability and compositional noise reduction of mixing disc.            
With respect to claim 22, ONODA and Kazmer disclose the mixer of claim 21 above. Kazmer further discloses the openings at the distributor outlet port are arranged identically to the openings at the collector inlet port (Figures 5A-D illustrate the openings at the distributor outlet port are arranged identically to the openings at the collector inlet port).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of ONODA with the teachings of Kazmer so that ONODA’s openings at the distributor outlet port are arranged identically to the openings at the collector inlet port as disclosed in Kazmer’s invention for the predicable benefit of increasing mixing capability and compositional noise reduction of mixing disc.            
With respect to claim 23, ONODA and Kazmer disclose the mixer of claim 21 above.  Kazmer further discloses a number of openings at the distributor outlet port is different from a number of openings at the collector inlet port (Figures 5A-D illustrate a number of openings at the distributor outlet port is different from a number of openings at the collector inlet port).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of ONODA with the teachings of Kazmer so that ONODA’s number of openings at the distributor outlet port is different from a number of openings at the collector inlet port as disclosed in Kazmer’s invention for the predicable benefit of increasing mixing capability and compositional noise reduction of mixing disc.            
 Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over ONODA in view of PATEL.
With respect to claim 15, ONODA discloses the mixer of claim 1 above. ONODA is silent about the flow distributor is a fractal flow distributor.
PATEL invention directed to fluid flow distribution system for splitting a fluid flow path into multiple parallel flow streams discloses the mixer flow distributor is a fractal flow distributor (¶[0011] discloses a three-dimensional nested structure of at least two fluid transporting fractals comprising at least a first fluid transporting fractal and a second fluid transporting fractal, each fluid transporting fractal having a respective fluid inlet which bifurcates to a plurality of fluid outlets).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of ONODA with the teachings of PATEL so that ONODA’s invention will have fluid flow distribution system for splitting a fluid flow path into multiple parallel flow streams discloses the mixer flow distributor is a fractal flow distributor as disclosed in PATEL invention for the predicable benefit of achieving flow division and uniform distribution of two inlet fluid streams in close proximity.   
With respect to claim 16, ONODA discloses the mixer of claim 1 above. ONODA is silent about the flow collector is a fractal flow collector.
PATEL invention directed to fluid flow distribution system for splitting a fluid flow path into multiple parallel flow streams discloses the flow collector is a fractal flow collector (Fig. 2 and Fig. 5).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of ONODA with the teachings of PATEL so that ONODA’s invention will have the flow collector is a fractal flow collector as disclosed in PATEL invention for the predicable benefit of achieving flow division and uniform distribution of two inlet fluid streams in close proximity.   
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see PTO-892 Notice of References Cited. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEDEON M KIDANU whose telephone number is (571)270-0591. The examiner can normally be reached 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GEDEON M KIDANU/Examiner, Art Unit 2861             


/NIMESHKUMAR D PATEL/Supervisory Patent Examiner, Art Unit 2861